ORDER
The above named filed a petition on March 31,1986, seeking reinstatement to the practice of law in the State of South Carolina with no limitations. Pursuant to the Rules on Disciplinary Procedure, this petition was submitted to the Committee on Character and Fitness on January 30, 1987, for its investigation and recommendation.
It is the unanimous recommendation of the Committee on Character and Fitness that petitioner, William Richard James, be reinstated without limitations as a member of the South Carolina Bar, and
It is so ordered.